810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Adron H. RATLIFF, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-6103.
United States Court of Appeals, Sixth Circuit.
Nov. 4, 1986.

Before MERRITT, GUY and NORRIS, Circuit Judges.
PER CURIAM.


1
Adron H. Ratliff appeals from an order of the District Court affirming the decision of the Secretary denying Ratliff's application for social security disability benefits.


2
On the basis of the evidence presented, the Administrative Law Judge concluded that Ratliff had the residual functional capacity to perform work-related activities, except for work involving strenuous, continuous activity putting a strain on his pulmonary functional capacity, that his condition did not prevent him from performing his past relevant work, and he was therefore not under a "disability" as defined by the Social Security Act.


3
The Administrative Law Judge observed that the medical reports supporting disability "are notable for their sweeping generalizations and numerous diagnoses with little medical support for the latter," and contrasted them with more specific and documented medical reports, which concluded that Ratliff was not disabled.   The Administrative Law Judge also found Ratliff's testimony "not credible because most of his multiple complaints have little support in the medical evidence.   If he had emphysema, bronchitis, and asthma, especially of the severity indicated by his testimony, it would seem strange that he was taking no medication for it."


4
Because it is clear that the Secretary's conclusion is supported by substantial evidence, we affirm the order of the District Court.   See  Haynes v. Secretary of Health and Human Services, 734 F.2d 284 (6th Cir.1984).